 



Exhibit 10.25
AGCO CORPORATION DIRECTOR COMPENSATION
FOR NON-EMPLOYEE DIRECTORS
(As of February 28, 2007)

     
Annual Base Retainer:
  $40,000
 
   
Annual AGCO Stock Grant:
  Equivalent to $25,000 (based on closing price on day of Annual Meeting)
 
   
Board Meeting Fee:
  $2,000 per meeting
 
   
Telephone Board Meeting Fee:
  $1,000 per meeting
 
   
Lead Director Fee:
  $25,000
 
   
Committees:
   
 
   
Chairman Annual Retainer:
  $10,000 (but $15,000 for Audit)
 
   
Member Annual Retainer
  $5,000 per committee
 
   
Committee Meeting Fee:
   
Chairman:
  $1,500 per meeting
Phone Meeting:
  $1,000 per meeting
Member:
  $1,000 per meeting
Phone Meeting:
  $500 per meeting

